DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the last Office Action mailed on 05/04/2022, claims 1, 6, 8, and 12 have been amended. Claims 4, 5, and 9-11 have been canceled without prejudice or disclaimer. Thus, claims 1-3, 6-8, and 12-20 are presently pending in the present application.
Reasons for Allowance 
3.	The examiner is satisfied that the prior art has been fully developed and claims 1-3, 6-8, and 12-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-3, 6-8, and 12-20 filed on 03/24/2021 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of a trouble solution circuitry configured to solve a trouble corresponding to the third trouble signal based on the determination result of the trouble decision circuitry, wherein, when the trouble decision circuitry determines that the motor is in an excessive current state or an excessive speed state, the trouble solution circuitry performs a rotation direction adjusting process; wherein the rotation direction adjusting circuitry is configured to interchange the phase sequence to generate interchanged phases if the first trouble signal is input, wherein the motor is a synchronous motor, and wherein the control circuitry is configured to generate the drive command signal based on a magnetic pole position signal of the synchronous motor based on the motor rotation signal and is configured to detect an initial magnetic pole position in accordance with the first trouble signal.
The closet references to the present invention are believed to be as follows: Migaki et al. (JP 2003088154 A). Migaki disclose rotation direction adjusting circuitry, wherein if both a first decision which decides the agreement of a rotating direction signal from a PE 16 with a rotating direction command, and a second decision which decides the agreement of a real rotating direction of an induction motor 17 with the rotating direction command, are normal, it is decided that both the rotating direction signal from the PE 16 and the phase sequence of the induction motor 17 are normal. If the first decision is abnormal and the second decision is normal, it is decided that the rotating direction signal from the PE 16 is abnormal. If both the first decision and the second decision are abnormal, it is decided that the phase sequence of the induction motor 17 is abnormal. If the first decision is normal and the second decision is abnormal, it is decided that both the rotating direction signal from the PE 16 and the phase sequence of the induction motor 17 are abnormal. If the rotating direction signal from the PE 16 is abnormal, the rotating direction signal is automatically corrected and, if the phase sequence of the induction motor 17 is abnormal, the phase sequence is automatically corrected. The automatically corrected results are stored in a memory and the induction motor 17 is driven according to the stored results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846